FILED
NOV 05 2019

Clerk, U S District Court

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA District Of Montana
BILLINGS DIVISION mnie

HAYES PROJECT, PLLC d/b/a )
MONTANA CENTER FOR )
FACIAL PLASTIC SURGERY, )

) Case No. CV-19-98-BLG-SPW-TJC
Plaintiff, )
)

VS. ) ORDER DISMISSING
) WITH PREJUDICE

KENNETH D. STEINSAPIR )
and )
KENNETH D. STEINSAPIR, )
M.D., INC., )
)
Defendants. )

Upon the Plaintiffs Unopposed Motion for Voluntary Dismissal with
Prejudice (Doc. 2), and for good cause appearing,

IT IS HEREBY ORDERED that all claims asserted in this litigation are

Dismissed With Prejudice, with each party to pay its own costs and fees.

DATED this_ 3” day mone
vee MATE.

“SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
